DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “applying a computer-assisted detection algorithm to the 3D model of the dental situation”, however it is unclear what is being detected or what this step is actually accomplishing in the method, as it seems to be the same thing as the following limitation of “automatically determining…”.
Claims 5-6 and 9 recite “the restorative tooth”, however there appears to be no antecedent basis for this limitation and it is unclear what tooth this is referring to.  The remainder of claims 5-6 and 9 is also unclear due to this and with regards to how these limitations further define the method of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikolskiy et al. (US 2015/0056576).
Nikolskiy shows a method for constructing a restoration comprising the steps of measuring by means of a dental camera a dental situation and generating a 3D model therefrom (equivalent to intraoral scanner of Nikolskiy; [0035], [0040] “digital model”); applying a computer-assisted detection algorithm to the 3D model to automatically determine a type of restoration, a tooth number, or a position of the restoration to be inserted (see 112 above; [0059] in particular shows the automatic type selection and placement of a restoration). With respect to claim 2, the type may be an inlay, crown, bridge, abutment, pontic, or veneer (“such as a crown”).  With respect to claim 3, the dental situation includes a preparation or abutment (“preparation tooth 504” for instance).  With respect to claim 6, while it is unclear what further limitations this introduces to claim 1 as detailed in the 112 rejection above, [0059] discusses the automatic selection of a tooth restoration from a library based on the surrounding dentition and location/tooth number.  With respect to claim 7, the determined type of restoration is display to a user with the aid of a display device ([0041] discusses the display; [0101] also discusses the restoration displayed).  With respect to claim 8, the type of restoration and tooth number are used to construct the restoration ([0059] and [0061] discuss type and number for the restoration).  With respect to claim 10, type of restoration or tooth number are used to specify a material for the restoration ([0052] discusses the intended thickness of the restoration determining the material).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolskiy.
Nikolskiy discloses the device as previously described above and shows with respect to claim 4 wherein the shape of the preparation is analyzed ([0059] for instance utilizes the margin line) and a suitable type of restoration is selected ([0059] selects the restoration type) and with respect to claim 5, while it is unclear what further limitations this introduces to claim 4 as detailed in the 112 rejection above, [0059] discusses basing the restoration on the adjacent teeth, but fails to show utilizing an artificial neural network.  The Office takes official notice that general use of artificial neural networks are well known in the dental art and would therefore have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nikolskiy’s method to include the use of an artificial neural network or to modify the algorithms to utilize an artificial neural network.  The Office also takes official notice that using color information of a residual tooth to specify a color of the restoration is very well known in the dental art and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nikolskiy to include selection of the restoration color based on neighboring teeth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772